Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-8, and 10-22 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as in claims 1, 8, and 15: receiving video information sent by a terminal device and preprocessing the video information to obtain at least one sign language action; inputting the at least one sign language action into a sign language model for classification and prediction to obtain a word corresponding to the at least one sign language action; inputting the each word into a language model to determine whether an intention expression is complete; and sending the each word to the terminal device when the intention expression is complete, wherein the inputting the at least one sign language action into the sign language model for classification and prediction to obtain the word corresponding to the at least one sign language action 
The above claims are deemed allowable given the complex nature of using, as precisely claimed, the sign language model, load conditions, resource conditions, a new target sign language model to produce an action, and further utilizing multi-angle .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Phillips; Michael S. et al.	US 20110060587 A1
	ASR models

Pratley; Chris et al.	US 7149970 B1
	Sign language model, multi-modal

LEE; HOU-HSIEN et al.	US 20130051614 A1
	3-d sign language modeling

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov